Citation Nr: 0212813	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  96-42 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability.  

2.  Entitlement to service connection for sinusitis, to 
include rhinitis.  

3.  Entitlement to service connection for reduced lung 
capacity, to include secondary to asbestos exposure or due to 
undiagnosed illness.  

4.  Entitlement to service connection for reduced visual 
acuity.  

(Following additional development on the issues of 
entitlement to increased ratings for osteoarthritis of the 
right hand; osteoarthritis of the left hand; left knee 
residual scar; and tinea pigmentosa, based on initial awards, 
the Board will prepare a separate decision addressing those 
issues)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

During the veteran's personal hearing before the undersigned, 
he raised the issues of entitlement to service connection for 
hypertension and for deviated septum.  Those issues are not 
before the Board and are being referred to the RO for 
appropriate action.  

The Board is taking additional development on the issues of 
entitlement to increased ratings for osteoarthritis of the 
right hand; osteoarthritis of the left hand; residual left 
knee scar; and tinea pigmentosa, pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3, 099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the service connection claims has been 
met.  

2.  Heart murmur, first shown in service, is a congenital 
disease, which was not aggravated in service.  

3.  Hypertension was first shown years after service and 
there is no medical opinion of a nexus between the disability 
and the veteran's active duty service or any incident 
therein.  

4.  Sinusitis, with rhinitis, was first shown years after 
service and there is no medical opinion of a nexus between 
the disability and the veteran's active duty service or any 
incident therein.  

5.  Reduced lung capacity, with asthma diagnosed as the 
underlying pathology, was first shown over a year after 
separation from active duty service and there is no medical 
opinion of a nexus between the disability and the veteran's 
active duty service or any incident therein.  

4.  The veteran does not have decreased visual acuity due to 
a noncongenital or nondevelopmental defect.  


CONCLUSIONS OF LAW

1.  Cardiovascular disease, to include hypertension and heart 
murmur, was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.6, 3.303, 3.309 4.9, 
4.127 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

2.  Sinusitis, with rhinitis, was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.6, 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

3.  Decreased lung capacity, with asthma diagnosed as the 
underlying pathology, was not incurred in or aggravated by 
active duty service, to include as due to exposure to 
asbestos or due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.309, 3.317 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

4.  Decreased visual acuity due to a noncongenital or 
nondevelopmental defect was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.6, 3.303 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the July 1996 Statement of the Case and 
the April 2002 Supplemental Statement of the Case, provided 
to both the veteran and his representative, specifically 
satisfy the requirement at § 5103 of the new statute in that 
they clearly notify the veteran and his representative of the 
evidence necessary to substantiate his service connection 
claims.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to his pending service 
connection claims have been collected for review, VA 
examinations were provided, and VA medical records were 
obtained and associated with the claims folder.  By VA 
letters, dated in July 1995 and July 1997, as well as during 
the veteran's personal hearings, before a hearing officer in 
February 1997 and before the undersigned in June 2000, the 
veteran and his representative were informed of the evidence 
in VA's possession, the evidence he needed to submit to VA to 
support his claim, and he was advised that he had an 
appropriate period of time to submit additional evidence and 
argument.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  No further assistance is necessary to comply with 
the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A.  Cardiovascular disorder

Essentially, the veteran contends, in numerous correspondence 
to VA and in testimony presented at his personal hearings, 
that he was diagnosed with a systolic murmur during service, 
which has been confirmed since his separation from service, 
although he does not receive medical treatment for any heart 
condition.  

The veteran's service medical records consistently show the 
lack of any heart disease.  He was seen on occasion for 
complaints of mild chest pains on exertion, such as running.  
In September 1985, a questionable systolic click was noted; 
the results of a July 1993 EKG revealed possible left atrial 
enlargement, nonspecific ST and T-wave abnormality, which the 
examining physician noted as not considered disabling.  
Throughout his service medical records, blood pressure 
readings were consistently within normal range.  Hypertension 
was never diagnosed.

The veteran's VA outpatient treatment records for August 1994 
to December 1994 include the results of an August 1994 EKG, 
which were normal showing normal sinus rhythm.  Chest x-rays 
were negative for any active infiltrate or effusion.  No 
elevated blood pressure readings were noted.  The veteran 
underwent a Persian Gulf Registry examination in December 
1994, which revealed that his heart was regular in rate and 
rhythm with no murmur.  No abnormal blood pressure readings 
were noted.   

The report of the veteran's January 1995 VA examination notes 
a II/IV systolic murmur, heard best over the left sternal 
border.  No other cardiovascular findings or elevated blood 
pressure readings were noted.  The report of the veteran's 
March 1997 VA examination contains no complaints, findings or 
diagnosis of a cardiovascular problem.  

The veteran's VA outpatient treatment records for March 1997 
to April 2000 note that the results of an April 1997 ECG 
revealed normal sinus rhythm.  An entry for April 1999 
indicates that three weeks prior he had been diagnosed as 
having hypertension and started on Toprol.  

The veteran's private outpatient treatment records for 
November 1995 to April 1999, show findings consistent with 
mild hypertension.  His employment outpatient treatment 
records from Tinker Air Force Base, for November 1998 to 
March 2000, show periodic follow-up for elevated blood 
pressure readings.  

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

The veteran has been diagnosed as having a heart murmur, 
which was first noted in service.  The Board realizes that 
heart murmur is a developmental or congenital disease and 
that congenital or developmental abnormalities or defects are 
not diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Therefore, as a matter of 
law, there is no compensable rating disability.  See Beno V. 
Principi, 3 Vet. App. 439, 441 (1992).  However, while 
service connection may be granted, in limited circumstances, 
for disability due to aggravation of a constitutional or 
developmental abnormality by a superimposed disease or 
injury, such is not shown in the veteran's case.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993).  

The veteran's service medical records do not indicate any 
noncongenital or nondevelopmental heart condition.  His blood 
pressure readings were consistently within normal range.  
Although currently diagnosed with hypertension, this disease 
was not shown until six years after the veteran's separation 
from over twenty-five years active duty service, which is 
well beyond the one-year presumptive period following 
separation from service.  Also, there is no competent medical 
opinion of a nexus, or link, between the veteran's currently 
diagnosed hypertension and a disease or injury in service.  

While the veteran may well believe that his currently 
diagnosed hypertension, or heart murmur, is related to his 
active duty service, the Board would like to emphasize that 
it is the province of trained health care professionals to 
enter conclusions that require medical opinion, such as the 
diagnosis of a disability or, as in the case at hand, an 
opinion as to the etiology of that disability.  See  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Under the circumstances, the Board finds that the veteran's 
recently diagnosed hypertension, or heart murmur, was not 
incurred in or aggravated by his active duty service.  Hence, 
entitlement to service connection for cardiovascular disease, 
currently diagnosed as hypertension and heart murmur, is not 
granted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

B.  Sinusitis

The veteran maintains that he has sinusitis, with rhinitis, 
for which he received treatment while he was on active duty.  
His service medical records show that he was seen on various 
occasions for complaints of sinus congestion and sinus 
drainage, which were suspected of being sinusitis.  However, 
there is no x-ray evidence of sinusitis or definitive 
diagnosis of such.  In March 1986, following examination for 
similar complaints, he was assessed as having rhinitis and 
prescribed decongestants.  On separation from service medical 
evaluation, his sinuses were found to be normal.  

Post-service, the veteran's VA outpatient treatment records 
for August to December 1994 do not reflect complaints of 
sinus problems.  No indication or finding pertaining to 
sinusitis or rhinitis was made during his Persian Gulf War 
Registry examination in December 1994.  On VA examination in 
January 1995, he complained of dry cough, worse with 
exercise.  The examiner offered possible early changes 
consistent with COPD (chronic obstructive pulmonary disease) 
or asthma.  No findings pertaining to either sinusitis or 
rhinitis were made.  Likewise, on VA examination in March 
1997, no diagnosis of either sinusitis or rhinitis was made, 
although the examiner noted deviated nasal septum.  Sinus x-
rays revealed no evidence of sinusitis.  

Neither the veteran's VA outpatient treatment records for 
March 1997 to April 2000, nor his employment outpatient 
treatment records from Tinker Air Force Base from November 
1998 to March 2000, reflect complaints or treatment for 
sinusitis or rhinitis.  On the other hand, the veteran's 
private medical records for February 1998 to April 1999 do 
show assessments of chronic sinus allergies for which 
medication was prescribed.  A private medical statement, 
dated in April 1999, included diagnoses of chronic rhinitis, 
non-allergic, and intrinsic asthma without status, mild, 
persistent.  However, no nexus, or link, is made between such 
diagnoses and the veteran's service or any disease or injury 
noted therein.  

While the veteran asserts that his sinusitis, with rhinitis, 
is related to service, as a layman without medical training, 
he is unable to offer competent medical opinion, such as the 
diagnosis of a disability or, as in the case at hand, an 
opinion as to the etiology of that disability.  See  Jones, 
7 Vet. App. at 137; Espiritu, 2 Vet. App. at 294-95.  A claim 
must be supported by evidence and sound medical principles, 
not just assertions.  See Tirpak, 2 Vet. App. at 611.  

Under the circumstances, the Board finds that the veteran's 
sinusitis, with rhinitis, was not incurred in or aggravated 
by his active duty service, and his claim of entitlement to 
service connection for the disability is denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 1991); see also Gilbert, 1 Vet. 
App. at 55-57.  


C.  Reduced Lung Capacity

Essentially, the veteran asserts that he has reduced lung 
capacity, which he attributes to his over twenty-five years 
of active duty service.  He maintains that he was exposed to 
asbestos in the late 1960's and early 1970's during service, 
and was a participant in the asbestos surveillance program.  
He also relates that, during the Persian Gulf War, he was a 
mechanic on air craft that flew through clouds of smoke from 
burning oil fields, which he maintains may have caused his 
reduced lung capacity.  

The veteran served on active duty from September 1967 to 
December 1993.  His awards and decorations include the Kuwait 
Liberation Medal and he maintains that he served in the 
Persian Gulf from February 1991 through July 1991.  

The veteran's service medical records show that, in March 
1986, he was evaluated as someone who had a prior history of 
asbestos exposure.  Up until that time, he had never been 
placed on the asbestos surveillance program, nor had he had 
any respiratory complaints.  On examination, his chest was 
normal and pulmonary function tests were within normal 
limits.  No evidence of asbestosis was found.  Subsequently, 
he underwent periodic medical evaluations, all of which 
consistently found no lung abnormality.  His separation from 
active duty physical examination, in July 1993, found his 
lungs were normal, confirmed by chest x-ray.  

The veteran's VA outpatient treatment records for August 1994 
to December 1994 reflect that chest x-rays taken in August 
1994 were negative for any active infiltrate or effusion.  On 
Persian Gulf War registry examination in December 1994, his 
lungs were clear to auscultation, with normal breath sounds, 
lateral expansion, fremitus, forced expiration and diaphragm 
excursion.  

During the veteran's January 1995 VA examination, he 
complained of dry cough that was worse with exercise.  He did 
not describe any change affected by cold air.  On 
examination, his chest was clear to auscultation.  The 
examiner diagnosed possibly early changes consistent with 
chronic obstructive pulmonary disease or asthma.  

The report of the veteran's March 1997 VA examination notes a 
long history of asbestos exposure in the Navy from the 1960's 
until the 1980's.  On pulmonary examination, the chest was 
symmetrical.  He had good intercostal movement with 
respirations and the lungs were clear throughout on 
auscultation and percussion.  Chest x-ray was normal.  
Pulmonary function tests revealed FEV1 (forced expiratory 
volume in one second) of 69 percent, pre-bronch, and 79 
percent post-bronch, which the examiner noted was moderate 
obstruction, which clinically was essentially asymptomatic 
and did not require medication.  Following examination of the 
veteran and review of his claims file, the physician offered 
that the veteran had no residual of asbestos exposure nor did 
he have respiratory disease.  The diagnoses included a 
history of asbestos exposure and no clinical respiratory 
disease found.  

The veteran's VA outpatient treatment records for March 1997 
to April 2000 reflect no complaints of shortness of breath, 
but he was using an inhaler and he was being treated by his 
private physicians for sinusitis and alleges.  The veteran's 
private treating physician, in a medical statement of April 
1999, noted that, following pulmonary function tests, that 
FEV1 is usually decreased with asthma and the veteran's FEV1 
values were in the lower limits of normal.  The diagnoses 
offered included intrinsic asthma without status, mild, and 
persistent.  The outpatient treatment records from Tinker Air 
Force Base show do not show treatment for a lung condition.  

The Board concedes that the veteran has been exposed to 
asbestos during his active duty service; however, as for the 
veteran's decreased lung capacity as being attributed to 
asbestos exposure, medical opinion has discounted that 
contention.  Following examination of the veteran and review 
of his records, no residual of asbestos exposure has been 
found, either in service or post-service.  There is no 
diagnosis of asbestosis.  Rather, medical opinion has 
attributed his decreased lung capacity to asthma.  

As for the veteran's contention that his decreased lung 
capacity is due to undiagnosed illness from his service in 
the Persian Gulf War, service connection for disabilities due 
to undiagnosed illnesses are granted if there is evidence 
that the claimant (1) is a "Persian Gulf veteran;" (2) who 
exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms, of which those 
involving the respiratory system are included; (3) which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2006 (as amended effective March 1, 2002); and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  

The veteran's decreased lung capacity has been attributed to 
asthma.  The provisions of 38 C.F.R. § 3.317 do not apply to 
diagnosed disorders.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the claim for entitlement to service 
connection for decreased lung capacity, which is a symptom, 
with asthma diagnosed as the underlying pathology, will be 
considered on a direct basis.  

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza, 7 Vet. App. at 
506.  

In the veteran's case, no decreased lung volume was found 
during his active duty service, despite numerous medical 
evaluations.  No where in his service medical records is that 
a finding of asthma.  It was not until VA examination of 
January 1995 that, not based on clinical findings but based 
on the veteran's complaints of dry cough, worse with 
exercise, that the examiner posed that the veteran's 
complaints were possible due to early changes consistent with 
COPD or asthma.  Actual decreased lung capacity was not shown 
until VA examination of March 1997, which his private 
treating physician attributed to intrinsic asthma without 
status in April 1999.  Asthma is not included as a 
presumptive disease warranting service connection if manifest 
to a degree of 10 percent within a year of the veteran's 
separation from active duty service.  See 38 C.F.R. § 3.309.  
More importantly, no where in the record is there competent 
medical evidence attributing his asthma to his active 
military service, or any incident therein.  Moreover, while 
the veteran believes that his decreased lung capacity 
resulted from his active duty service, to include his 
exposure to asbestos or due to undiagnosed illness following 
his service in the Persian Gulf War, the veteran, as a layman 
without medical training, is not competent to provide 
evidence that requires medical knowledge or expertise.  See  
Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. App. at 294-95.  
A claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak, 2 Vet. App. at 
611.  

The Board finds that the veteran's decreased lung capacity, 
with asthma as the underlying pathology, was not incurred in 
or aggravated by his active duty service, to include as due 
to his exposure to asbestos or to an undiagnosed illnesses.  
His claim of entitlement to service connection for the 
disability is denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); see also Gilbert, 1 Vet. App. at 55-57.  

D.  Reduced Visual Acuity

The veteran essentially maintains that he had no visual 
acuity problems when he entered active duty service but at 
discharge he was having difficulty reading necessitating 
obtaining reading glasses.  

As noted earlier, the veteran spent over twenty-five years on 
active duty.  His service medical records show that he had 
20/20 in both eyes, both for distance and near, for years.  
During medical evaluation in September 1985, he related that 
he had worn glasses as a youth for about three years, but he 
currently was not having any problems reading.  His visual 
acuity was normal.  In January 1993, he was seen for rights 
eye corneal abrasion after his daughter accidentally hit him 
in the eye with a piece of paper.  On separation examination 
in July 1993, no right eye abrasion, or residual thereof, was 
noted.  Visual acuity was recorded as 20/20 visual acuity in 
each eye for both distant and near vision, although he 
complained that his near vision had decreased for the last 
six months.  

The veteran's VA outpatient treatment records for August 1994 
to December 1994 for not contain any complaints or findings 
pertaining to visual acuity.  The report of his December 1994 
Persian Gulf Registry examination shows no eye complaints and 
that his eyes were normal.  On VA examination in January 
1995, his visual acuity was 20/20 in each eye for both 
distance and near vision.  A history of the past corneal 
foreign body in the eye was noted, but no problem was 
currently found.  His private occupational outpatient 
treatment records from Tinker Air Force Base, for November 
1998 to March 2000, show that he was prescribed bifocal 
safety glasses.  However, no where in the veteran's medical 
records, either private and VA, is there any complaints or 
findings of indicative of a noncongenital decreased visual 
acuity disease or disorder.  Medical evaluations have 
consistently noted that his pupils were equal, round and 
reactive to light, with fill range of motion.  

The Board notes that Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present ratable disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau, 2 Vet. App. at 143-144.  In this case, 
there is no medical evidence establishing that the veteran 
currently has any noncongenital or nondevelopmental eye 
defect, as none is shown anywhere in the medical records, 
either VA or private.  Any right eye abrasion the veteran 
sustained in service (January 1993) was an acute and 
transitory condition that had completely resolved by the time 
he was separated from service.  

Under the circumstances of this case, the Board must conclude 
that there is no competent medical evidence establishing that 
the veteran currently has a ratable eye disability.  As such, 
there is no basis for allowance of the claim.  See Brammer, 3 
Vet. App. at 225; Rabideau, 2 Vet. App. at 144.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for service connection for decreased visual acuity, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

Service connection for cardiovascular disability is denied.  

Service connection for sinusitis, to include rhinitis, is 
denied.  

Service connection for reduced lung capacity, to include 
secondary to asbestos exposure or due to undiagnosed illness, 
is denied.  

Service connection for reduced visual acuity is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

